SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

869
KA 13-00428
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CLIFFORD C. ANDERSON, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (JOHN E. TYO OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered December 19, 2012. The judgment convicted
defendant, upon a jury verdict, of criminal contempt in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal contempt in the first degree (Penal
Law § 215.51 [c]). Contrary to defendant’s contention, County Court
properly admitted uncharged crimes as Molineux evidence on the
People’s direct case because that evidence was relevant to defendant’s
intent to violate the order of protection and was admissible “ ‘to
develop the necessary background and [to] complete the victim’s
narrative’ ” (People v Erle, 83 AD3d 1442, 1444, lv denied 17 NY3d
794; see People v Alvino, 71 NY2d 233, 242; People v Ray, 63 AD3d
1705, 1706, lv denied 13 NY3d 838). We further conclude that the
probative value of such evidence outweighed any prejudice (see People
v Carson, 4 AD3d 805, 806, lv denied 2 NY3d 797; see also Ray, 63 AD3d
at 1706).

     Even assuming, arguendo, that the court erred in admitting such
evidence, we conclude that the error is harmless. The evidence of
defendant’s guilt is overwhelming, and there is no significant
probability that defendant would have been acquitted but for the error
(see People v Laws, 27 AD3d 1116, 1117, lv denied 7 NY3d 758; see
generally People v Crimmins, 36 NY2d 230, 241-242).
                                 -2-                              869
                                                            KA 13-00428

     Finally, the sentence is not unduly harsh or severe.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court